     Case 2:18-cv-02415-WBS-KJN Document 33 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TERESA DIANE DAVIS,                             No. 2:18-cv-2415-WBS-KJN
12                     Plaintiff,                    ORDER
13          v.                                       (ECF Nos. 28, 30.)
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                       Defendant.
16

17          On August 10, 2020 the magistrate judge filed findings and recommendations (ECF No.

18   30), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. On August 24, 2020

20   plaintiff filed objections to the findings and recommendations, and on August 31, 2020, the

21   Commissioner filed a reply. (ECF Nos. 31, 32.) This court reviews de novo those portions of the

22   proposed findings of fact to which an objection has been made. 28 U.S.C. § 636(b)(1);

23   McDonnell Douglas Corp. v. Commodore Business Machines, 656 F.2d 1309, 1313 (9th Cir.

24   1981); see also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the

25   proposed findings of fact to which no objection has been made, the court assumes its correctness

26   and decides the matter on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

27   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

28   Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).
                                                     1
     Case 2:18-cv-02415-WBS-KJN Document 33 Filed 08/31/20 Page 2 of 2

 1          The court has reviewed the applicable legal standards and, good cause appearing,

 2   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

 3   IT IS HEREBY ORDERED that:

 4      1. The findings and recommendations (ECF No. 30) are ADOPTED IN FULL; and

 5      2. Plaintiff’s motion for attorney’s fees under the EAJA (ECF No. 28) is DENIED.

 6          Dated: August 28, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
